83814: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-25947: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83814


Short Caption:ARBALLO-OLIVAS VS. AINSWORTHCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A813843Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:11/30/2021 / Trost, JanetSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantPilar Enrique Arballo-OlivasThomas A. Larmore
							(Desert Ridge Legal Group)
						


RespondentAmy Marie AinsworthBrandon A. BornMichael C. Kane
							(The702Firm)
						Adam S. KutnerBradley J. Myers
							(The702Firm)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


09/13/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


11/19/2021Filing FeeFiling Fee due for Appeal. (SC)


11/19/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-33406




11/19/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (SC)21-33408




11/30/2021Filing FeeFiling Fee Paid. $250.00 from Key Insurance Company.  Check no. 197878. (SC)


11/30/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)21-34058




11/30/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Janet Trost. (SC)21-34136




12/06/2021Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for December 20, 2021, at 2:00 pm. (SC).21-34785




12/22/2021Notice/OutgoingIssued Notice to File Docketing Statement. Due date: 7 days. (SC)21-36457




12/29/2021Docketing StatementFiled Appellant's Docketing Statement. (SC)21-37041




01/18/2022Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: January 28, 2022, at 2:00 pm. (SC).22-01798




02/03/2022Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)22-03822




02/08/2022Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix. (SC)22-04229




07/06/2022Order/ProceduralFiled Order to Fire Documents. Appellant's transcript request form and opening brief and appendix due: 7 days. (SC)22-21233




07/28/2022Notice/IncomingFiled Respondent's Notice of Appearance for Brandon A. Born. (SC)22-23820




07/28/2022MotionFiled Respondent's Motion to Dismiss Appeal. (SC)22-23821




08/19/2022Order/DispositionalFiled Order Dismissing Appeal.  "ORDERS this appeal DISMISSED."  NNP22-AS/EC/KP  (SC)22-25947





Combined Case View